DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Amendment filed 2/28/2022 has been entered and fully considered. Claims 1-4, 6, 8-12, 21, 22 and 24-30 are pending. Claims 5, 7, 13-20 and 23 are cancelled. Claims 1, 4, 6, 21, 22, 28 and 29 are amended. Claim 30 is new. No new matter is added. 
Regarding claim 6, support for the range of 8.3 to 10.3 wt % is found in instant published paragraph [0044]. The weight percentage of the second group of silicon compound is listed as 9.3%, with a variance of 1%. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed 2/28/2022, with respect to claims 1 and 21 have been fully considered and are persuasive.  The rejection of claims 1-4, 6, 8-12, 21, 22, 24, 29 and 30 has been withdrawn. 
Applicant argues that the cited art does not disclose the claimed amounts for the claimed boron compound and silicon compound. 
Examiner agrees. SHIM et al. discloses that the coarse particles account for about 40  to 50 vol% of the solids in the slurry, while the fine particles account for between 40 and 59 vol% of the solids (Paragraph [0025]). This is in relation to the solids in the slurry and not the entire slurry. Moreover, these ranges do not necessarily convert to the 
Applicant argues that claim 25 has been amended to include limitations similar to claim 1. The cited art does not teach forming a boron-silicon glass composite slurry comprising a boron compound, a silicon compound, a glass compound, and a carrier fluid,  wherein the boron compound comprises a first group of boron compound particles having a first average size and the silicon compound comprises a first group of silicon compound particles having a second average particles size, the second average particle size being less than the first average particle size… wherein the boron-silicon-glass layer forms and exterior surface of the oxidation protection system. It is argued that while Shim discloses using bimodal particles so that the large particles form pathways for subsequently applied material to flow through, one skilled in the art would not form a slurry having boron compound particles that are larger than the silicon compound particles when the boron-silicon-glass layer forms an exterior surface of the oxidation protection system. 
Examine respectfully disagrees. It is firstly noted that claim 25 has not been amended. DISS et al. discloses that the protection layer forms the exposed exterior surface of the part to protect against oxidation (Paragraph [0031] and [0023]). Examiner believes that paragraph [0025]) of SHIM et al. meets the claimed requirements of boron compound particles comprising a first average particle size and a silicon compound comprising a first group of silicon compound particles having a second average particles size, the second size being less than the first size. Specifically, in paragraph [0025], it is stated that there can be a single material, such as SiC, that is provided with a bimodal size distribution. Thus, this single material has both coarse and fine particle sized provided. It 




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
_______________________________________________________________________
Claims 25-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over SARKAR et al. (US 2006/0147699) in view of THEBAULT (US 2006/0141154), DISS et al. (US 2011/0311804) and SHIM et al. (US 2017/0313627). 
With respect to claim 25, SARKAR et al. discloses a protective coating on a ceramic substrate (Abstract) formed by forming a slurry (Paragraph [0032]), the slurry comprising filler particles, glass particles and a liquid carrier (Paragraph [0032]). The filler particles comprise silicon carbide and boron carbide (Paragraph [0031]) and the glass particles comprise borosilicate glass (Paragraph [0009] and [0027]). The slurry is applied to the substrate and heated at a temperature of up to 850 degrees Celsius (e.g., temperature sufficient to remove water carrier) to form a protective layer on the substrate (Paragraphs [0034]-[0039]). The formed 
SARKAR et al. does not explicitly disclose that the ceramic substrate is a densified carbon-carbon composite structure. THEBAULT discloses that oxidizing protection coatings (Paragraphs [0009]-[0011]) are also applied to ceramic matrix composites and carbon-carbon composites (Paragraph [0001]) which are suitable for high temperature environments and the coating provides leak-proof and smooth surfaces on the parts. (Paragraphs [0012]). The carbon-carbon composites are densified and the densified surface is threated (Paragraphs [0001]-[0009]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the coating of SARKAR et al. on a densified carbon-carbon composite, as taught by THEBAULT, so that the surfaces of composite parts for use in high temperature aviation parts can also be protected from oxidation environments. 
SARKAR et al. does not explicitly disclose that the silicon compound and boron compound includes a group of particles having first average particle sizes, and that the size of the silicon compound is smaller than the size of the boron compound. 
SHIM et al. discloses that the group of particles include coarse and fine grain sized particles (Paragraph [0025]). The fine particles increase the relative amount of solid material that becomes infiltrated while the coarse particles deliver relatively high content of ceramic material during infiltration (Paragraphs [0026] and [0027]). SHIM et al. further discloses that the particles can be a combination of particles, such as SiC and B4C (Paragraphs [0023] and [0025]). Thus, the scope of SHIM et al. appears to include a bimodal particle size distribution for both compounds and thus coarse and fine grained SiC and coarse and fine grained B4C in the mixture. It would have been obvious to one having ordinary skill in the art, prior to the effective filing 
With the bimodal size distribution of SiC and bimodal size distribution of B4C, the fine grained SiC is implicitly smaller in average size than the coarse grained B4C. 
SARKAR et al. does not explicitly disclose that the boron-silicon-glass layer forms an exterior surface of the oxidation protection system. DISS et al. discloses a self-healing layer exposed on the surface of the composite part (Figure 2; Paragraph [0031], [0023]) so that protection against oxidation is provided (Paragraphs [0002]-[0005]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to ensure that the boron-silicon glass layer is exposed on the surface of the part of SARKAR et al., as taught by DISS et al., so that the boron-silicon glass can act as a protection against oxidation for the composite part. 
With respect to claim 26, SHIM et al. discloses that the particle distribution comprises coarse particles and fine particles. The coarse particles are between 10 and 20 microns, and the fine particles are between 0.5 and 5 microns (Paragraph [0025]). The fine particles increase the relative amount of solid material that becomes infiltrated while the coarse particles deliver relatively high content of ceramic material during infiltration (Paragraphs [0026] and [0027]).
With respect to claim 27, 
SARKAR et al. discloses that the glass compound is borosilicate glass (Paragraphs [0009], [0027]). 
With respect to claim 29, SHIM et al. discloses that the particle size of the first group of silicon compound is less than the particle size of the second group of silicon carbide and wherein the first group may form a greater weight percentage of the slurry than the second group (Paragraph [0025]). 


Allowable Subject Matter
Claims 1-4, 6-12, 21-22, 24, 29 and 30 are allowed.
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   SHIM et al. discloses that the coarse particles account for about 40  to 50 vol% of the solids in the slurry, while the fine particles account for between 40 and 59 vol% of the solids (Paragraph [0025]). This is in relation to the solids in the slurry and not the entire slurry. Moreover, these ranges do not necessarily convert to the claimed weight percentages of the components claimed with respect to the entire slurry, per se. 
]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEX B EFTA/Primary Examiner, Art Unit 1745